Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD
Civil Remedies Division
Nicolai Y. Foong, M.D.,

(OI No.: 9-09-40471-9),

Petitioner,

Vv.

The Inspector General.

Docket No. C-11-155
Decision No. CR2367

Date: April 29, 2011

DECISION

Petitioner, Nicolai Y. Foong, M.D., asks review of the Inspector General’s (1.G.’s)
determination to exclude him for five years from participation in the Medicare, Medicaid,
and all federal health care programs under section 1128(a)(1) of the Social Security Act.
For the reasons discussed below, I find that the I.G. is authorized to exclude Petitioner
and that the statute mandates a minimum five-year exclusion.

Discussion

The sole issue before me is whether the I.G. has a basis for excluding Petitioner from
program participation. Because an exclusion under section 1128(a)(1) must be for a
minimum period of five years, the reasonableness of the length of the exclusion is not an
issue. Act § 1128(c)(3)(B); 42 C.F.R. § 1001.2007(a)(2).

The parties agree that an in-person hearing is not required and that the matter may be
resolved based on written submissions. I.G. Br. at 5; P. Br. at 3. The parties have
submitted briefs. The I.G. submitted three exhibits (I.G. Exs. 1-3). In the absence of any
objections, I admit into evidence LG. Exs. 1-3.
Petitioner must be excluded for five years because he was
convicted of a criminal offense related to the delivery of an
item or service under the Medicare or a state health
program, within the meaning of section 1128(a)(1) of the
Social Security Act.’

On March 3, 2009, Petitioner, a physician practicing in California, and his professional
corporation, Nicolai Y. Foong, M.D., Inc., were indicted on seven felony counts of grand
theft, making false or fraudulent claims to the State Medicaid program (Medi-Cal), and
receiving and selling misbranded medical devices. I.G. Ex. 3. On August 20, 2009, he
pled guilty in California State Court to one misdemeanor count of receiving and
delivering a misbranded device, a foreign-made intrauterine device. I.G. Ex. 1 at 3-6; see
1G. Ex. 3 at 4.

The court accepted the plea, sentenced him to two years probation, 150 hours of
community service, and ordered him to pay restitution. I.G. Ex. | at 8; I.G. Ex. 2.

In a letter dated October 29, 2010, the I.G. advised Petitioner that, because he had been
convicted of a criminal offense related to the delivery of an item or service under the
Medicare or state health care program, the I.G. was excluding him from participation in
Medicare, Medicaid, and all federal health care programs for a period of five years. I.G.
Ex. 1. The letter further stated that Section 1128(a)(1) of the Act authorizes such
exclusion. I.G. Ex. 1.

Section 1128(a)(1) of the Act requires that the Secretary of Health and Human Services
exclude an individual who has been convicted under federal or state law of a criminal
offense related to the delivery of an item or service under Medicare or a state health care
program.” 42 C.F.R. § 1001.101.

Petitioner concedes that he was convicted of a criminal offense but argues that he was not
convicted of an offense for which an exclusion is required. The indictment charged that
he “did unlawfully receive in commerce, deliver, or proffer for delivery to the Medi-Cal
program drugs or devices, to wit[,] foreign made intrauterine devices with the intent to
defraud or mislead the Medi-Cal program.” I.G. Ex. 3 at 4. Petitioner concedes that he
pled guilty to a misdemeanor version of that charge, but, in pleading guilty, he explicitly
omitted the words: “with the intent to defraud or mislead the Medi-Cal program.” LG.

' [make this one finding of fact/conclusion of law.

> The term “state health care program” includes a state’s Medicaid program. Act §
1128(h)(1); 42 U.S.C. § 1320a-7(h)(1).
Ex. | at 4. In his view, this means that his crime was not “related to” the delivery of a
health care item or service under that state health care program.

In determining whether a conviction is program-related within the meaning of section
1128(a)(1), I may look beyond both the language of the statute under which the
individual was convicted as well as beyond the precise wording of his plea. An offense is
related to the delivery of an item or service under Medicare or a state health care program
if there is “a nexus or common-sense connection” between the conduct giving rise to the
offense and the delivery of the item or service. Lyle Kai, R.Ph., DAB No. 1979 (2005);
Berton Siegel, D.O., DAB No. 1467 (1994). It is well-settled that the LG. may rely on
extrinsic evidence to explain the circumstances underlying a conviction. The regulations
specifically provide that evidence of “crimes, wrongs, or acts other than those at issue in
the instant case is admissible in order to show motive, opportunity, intent, knowledge,
preparation, identity, lack of mistake, or existence of a scheme.” 42 C.F.R. §1005.17(g)
see Narendra M. Patel, DAB No. 1736 (2000); Tanya A. Chuoke, R.N., DAB No. 1721
(2000); Bruce Lindberg, D.C., DAB No. 1280 (1991).

Here, however, I need not even look at extrinsic evidence to find the necessary
connection between his crimes and the Medi-Cal program. The criminal court judge
specifically asked Petitioner if he “did unlawfully receive in commerce and deliver or
proffer for delivery to the Medi-cal program, drugs or devices, to wit, foreign made
intrauterine devices,” and he answered “guilty.” I.G. Ex. 1 at 7 (emphasis added).
Petitioner was therefore convicted of a crime related to the delivery of an item under the
Medi-Cal program and is subject to a minimum five-year exclusion. Act §
1128(c)(3)(B); 42 C.F.R. § 1001.2007(a)(2).

Conclusion

The I.G. properly excluded Petitioner from participation in Medicare, Medicaid, and all
federal health care programs, and I sustain the five-year exclusion.

/s/
Carolyn Cozad Hughes
Administrative Law Judge

